 In the Matterof E. B. GUNZBURG, JACOB MANDELL, SIDNEY SCHEINMANAND ARNOLD SCHEINMAN D/B/A BRIDGE METAL PRODUCTS Co.andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,LOCAL 1225, C. I. O.In the Matter of E. B. GUNZBURG,JACOB MANDELL,SIDNEY SCHEINMANAND ARNOLD SCHEINMAN D/B/A BRIDGE METAL PRODUCTS Co.andLOCAL UNION No. 3 OF THE INTERNATIONAL.BROTHERHOODOF ELEC-TRICAL WORKERS, A. F. OF L.Cases Nos. 2-R-5013 and 2-R-5223, respectively.-DecidedJune 20, 1945Mr. Sol A. Herzog,of New York City, for the Company.Messrs. Protter & Bagley, by Julius E. Bagley,ofNew York City, forthe U. E.Mr. Harold Stern,of New York City, for the I B. E. W.Mr. SidneyJacobi,byMr. James A. Dilkes,ofNew York City, for theMetal Box Union.Miss Virginia A. Miller,of counsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petitions duly filed by United Electrical, Radio & Ma-chineWorkers of America, Local 1225, C. I. 0., herein called the U. E., andLocal Union No. 3 of theInternationalBrotherhood of Electrical Workers,A. IF. of L., herein called the I. B EW, alleging that questions affectingcommerce had arisen concerning the representation of employees of E. B.Ginzburg, JacobMandell, Sidney Scheinman and Arnold Scheinman,d/b/a Bridge Metal Products Company, NewYork City,herein calledthe Company,the National Labor Relations Board consolidated the casesand provided for an appropriate hearing upon due nofice before Jerome62 N. L. R B No 83.644 BRIDGE METAL PRODUCTS CO.645I.Macht, Trial Examiner. At the commencement of the hearing, the TrialExaminer granted motions of Metal Box & File Production Workers,Local 22045, A.F. of L., herein called the Metal Box Union, to intervenein both cases.' Said hearing was held at New York City on Apfil 6, 1945.The Company, the U. E., the I. B. E. W., and the Metal Box Union ap-peared and participated. All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues. At the commencement of the hearing the TrialExaminer denied the application of the Metal Box Union for a furtheradjournment. The ruling is hereby affirmed.' The other rulings made bytheTrial Examiner at the hearing are free from prejudicial error andare hereby affirmed. The Company's request for leave to present oralargument is hereby denied. All parties were afforded opportunity to file-briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a partnership engaged in the manufacture, sale, anddistribution of cabinets, housings, instrument panels, and sheet metal cabi-nets. Its plant and sole place of business is located in New York City.During the calendar year of 1944, its purchases of raw materials were inexcess of $250,000, 25 percent of which was shipped to it from points out-side the State of New York. During the same period, its sales were inexcess of $1,000,000, 10 percent of which was shipped to points outsidethe State of New York. It is wholly engaged in war work.We find, contrary to the contention of the Company, that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local 1225,affiliated with the Congress of Industrial Organizations, is a labor.organl-zation admitting to membership employees of the Company.IThe Trial Examinee also granted the motion of I B E \V to intervene in Case No 2-R-5013and the motion of'U E to intervene in Case No 2-R-52232Prior to the commencement of the hearing,several postponements were granted by the RegionalOffice upon the request of the attorneys for the Metal Box Union and the Company The hearingwas finally scheduled for March 23, but an adjournment was granted on application of the Companywhose attorney was illAt the hearing on April 6, 1945,and prior to its motion to intervene, theMetal Box Union stated that it was appearing specially for the purpose of requesting an adjourn-ment due to the illness of its attorney.A similar written request had been denied by the RegionalDirectoron April 4, and the day preceding the hearing an associate of the Metal Box Union'sattorney had been informed by the Trial Examiner that such an application would be denied atwhich time it was suggested that he familiarize himself with the case. The associate attorney irar-ticipated in the hearing but reserved objection to the Trial Examiner's ruling.We find that theMetal Box Union was afforded ample opportunity to be competently and adequately represented. 646I)EXIS1O1yS OF yAT10_NAL LABOR RELATIONS BOARDLocal Union No. 3 of the International Brotherhood of Electrical Work-ers, affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.Metal Box & File Production Workers, Local 26045, affiliated with.theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn September 7, 1944, the U. E , by telegram, advised the Company ofits claim to represent a majority of the Company's production and main-tenance employees and requested recognition as the exclusive bargainingagent."On September 13, 1944, the U. E. filed its petition herein. OnSeptember 15, 1944, the Company entered into a contract with the MetalBox Union in which the latter organization was recognized by the Com-pany as the exclusive bargaining agent for all of its employees excludingonly certain supervisory employees. The Company and the Metal BoxUnion urge this contract as a bar to the present determination of repre-sentatives.However, since the contract was executed after the Companyhad been apprised of the U E.'s claim a,, well as subsequent to the dateon which the U. E.'s petition was filed, we find that the contract does notconstitute a bar to a present determination of representatives.A statement of a Board agent, introduced into evidence at the hearing,indicates that the U E., the I. B. E. W., and the Metal Box Union eachrepresent a substantial number of employees in the unit -hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe U.E seeks a unit composed of all production and maintenanceemployees including working foremen,inspectors,employees of the samplemaking department,draftsmen,and engineers, but excluding office andinMay 1941, the U E was voluntarily recognized as the exclusive ba:ga'ntng agent of Alproduction and maintenance employees of the Bi idge Metal Products Co , IncThe agreemententered into at that time was in effect for its full 1-year period and was extended sixty (60) day,after its expiration date, under its terms office employees,timekeepers,expediters and draftsmenwere excluded;there were no engineers employed Subsequently the corporation was dissolvedInMay 1944,the individuals named in the caption above formed a partnership, assumed the assetsand liabilities of the former corporation, and are now doing business under the fine name andstyle of Bridge Metal Products Company.iThe Field Examiner reported that the U E submitted 114 authorization cards, and the I B E W102 authorization cards, of winch 105 U E cards and 78 1 13 E W cards hot e names. of personsappearing on the Company's pay toll of September 5, 1944, and that there are approximately 260employees in the alleged appropriate unit All cards submitted were dated between the months ofMay 1944, and October 1944, except for 35 U E and 33 1 B E \V cards which were undatxd ThyMetal Box Union relies on its contract of September 15, 1944, as evidence of its interest. BRIDGE METAL PRODUCTS CO.647clericalemployees, timekeepers, expediters, and supervisory employees.The I. B. E. W. is in substantial agreement with the unit as requested bythe U. E. except as to draftsmen and engineers, which employees it wouldexclude from the unit. The Metal Box Union and the Company take theposition that the unit should be composed of all employees of the Com-pany,includingoffice and clerical employees, timekeepers, expediters,draftsmen, and engineers, and excluding only executives and supervisoryemployees.Office and clerical employees-TheCompany's office is located on oneof the two floors occupied by the Company and distinctly separated fromproduction areas although several production departments are housed onthe same floor. The duties and interests of the office and clerical employeesare clearly at variance with those of production and maintenance employeesand we see no reason to depart from our customary policy of excludingsuch employees from production and maintenance units ; accordingly, weshall exclude office and clerical employees from the unit.'Draftsmen and engineers-Engineersand draftsmen perform highlyspecialized and technical work. Since their duties are of a technical nature,we shall exclude draftsmen and engineers from the unit.'Expediters-Itis the duty of expediters to insure the availability ofsufficient and proper material in various production departments, to ascer-tainthat miscellaneous component parts are assembled at the proper places,and in general to coordinate interdepartment production activities. Theseemployees exercise neither managerial nor supervisory authority.We findthat their interests are identified with those of the other production em-ployees. Accordingly, we shall include them in the unit.'Timekeepers-TheCompany employs four timekeepers who are underthe supervision of a head timekeeper. Their duties involve a check of theworking hours of production employees by means of time clock cards andby personal trips through production departments, a recording of theamount of piece-work production and the time consumed therein, and thecollection of data for the production control department with reference tomovement of materials throughout the plant. Since their duties are dis-similarto those of the production and maintenance employees, we shall, inconformance with our usual policy, exclude timekeepers from the unit.'We find that all production and maintenance employees including expe-diters, inspectors, and working foremen,' but excluding office and clerical'MatterofWard Leonard Electric Co,59 N L R. B 13056 See footnote 5,supra.'Matter of Pacific Mills,60 N. L. R B 467'Matter of Ingersoll Milling Machine Company,59N. L R B 251,Matter of Douglas Air-craft Company, Inc.,60 N. L. R. B. 876 See alsoMatter of Aluminum Company of America, et at.61 N. L. R B 10669 The record reveals that these employeeshave no supervisory authority within the Board's usualdefinition 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, draftsmen, engineers, timekeepers, and all,or any other super-visory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with E. B. Gunzburg, JacobMandell, Sidney Scheinman and Arnold Scheinman d/b/a Bridge MetalProducts Company, New York City, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employed dur-ing. the pay-roll period immediately preceding the date of this Direction,including employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire to berepresented by United Electrical, Radio & Machine Workers of America,Local 1225, C. I. 0., or by Local Union No. 3 of the International Broth-erhood of Electrical Workers, A. F. of L., or by Metal Box & File Produc-tionWorkers, Local 22045, A. F. L., for the purposes of collective bargain-ing, or by none.